 
 
EXHIBIT 10.5
 
Non-Employee Director Compensation Summary (1)
 
The following is a summary of the compensation provided to our non-employee
directors effective as of September 1, 2005.
 
 
Annual fee for all non-employee directors
 
 
$ 35,000
 
Board meeting and Board committee meeting fees (where committee
meeting held other than on the same day as a meeting of the Board)
 

 

$   1,200
 
Chairperson retainer – Audit Committee
 
 
$   5,000
 
Chairperson retainer – Compensation committee
 
 
$   5,000
 
Chairperson retainer – Nominating and Corporate Governance Committee
 
 
$   5,000
 
Annual grant of restricted Class A common stock to all non-employee directors
 
 
$ 87,500
 

 
 
(1) The Chairman of the Board may receive additional compensation as determined
by the Compensation Committee.
 
 
 
 